Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance will be furnished with notice of allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 starts by stating:  “A non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform….”.
That statement could be taken as simply referring to an operating system a BIOS or anything else that would support the processer performing an operation. A processor is by it’s very nature already enabled to perform various processing. 
Examiner suggests restating the limitation as “causing the computer processor to perform...” or “configuring the computer processor to perform...” in order to have the limitations positively recited as part of the claim.
Claims 11-15 are rejected based on there dependence on and inheritance of this issue from base claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent Application Publication No.: US 2013/0054966 A1 (Clay).

As Per Claim 1: Clay  teaches: A method for joining an association, comprising:

- receiving, by a first cluster, an association access credential and a unique address of an association manager;
	(Clay, Paragraph [0033], “In the embodiment illustrated in FIG. 2, network-connected device 120 wishes to join the cluster of which network-connected device 110 is presently the only member. Accordingly, at process 203 of the illustrated embodiment cluster credentials are injected to establish that network-connected device 120 is a node to be validly included in the cluster. As discussed above with respect to network-connected device 110, various techniques may be implemented for injection of cluster credentials. Irrespective of the particular technique used for injecting the cluster credentials into the network-connected device, once having the appropriate credentials network-connected device 120 may validly join the cluster.”).
	(Clay, Paragraph [0046], “It should be appreciated that the SRP-6a protocol was designed to be used between a client and a server, whereas the mutual authentication of the process flow illustrated in FIG. 3 is performed with respect to nodes of a cluster. In the client/server environment, the server typically stores the verifier (v) derived from the user's password, so that it does not store the user's password but may still operate to validate a client using the user's password. In the cluster implementation of the illustrated embodiment, each node to knows the cluster password (e.g., it may be injected by various means as described above) and thus the verifier (v) need not be used to store an obscured version of a user's password in the SRP-6a protocol. Therefore, the mutual authentication protocol illustrated in FIG. 3 is modified such that the salt (s) is generated and the verifier (v) is calculated (e.g., the cluster node name, address, or other information uniquely or substantially uniquely identifying the node joining the cluster may be utilized as the username in the calculation) on each authentication attempt (e.g., processes 302 and 303). Although necessitating the calculation of the verifier (v) on each authentication attempt, and thus placing burdens on processing power not well suited for the heavy demands of a server environment, the foregoing modification facilitates the use of the mutual authentication protocol by any of the nodes of the cluster, rather than its single point (server) use in the client/server model.”).

- generating, based on the association access credential, an association access request;
	(Clay, Paragraph [0041], “It should be appreciated that once authenticated with any node of the cluster, as described above, trust with respect to a joined node is established with the entire cluster of nodes. Thus, it is not necessary that a node joining the cluster authenticate against every node, or even more than one node, in the cluster according to embodiments herein. That is, the mutual authentication techniques as implemented according to embodiments herein provide a configuration in which each node is configured to both be a recipient of a cluster secret, facilitating the node itself to join the cluster, and a source of a cluster secret, facilitating other nodes to join the cluster. Accordingly, when a third node (e.g., a network-connected device similar to network-connected devices 110 and 120 of FIG. 1A) is to join the cluster formed to comprise network-connected devices 110 and 120 in FIG. 2, such a joining node may perform the mutual authentication and cluster secret sharing processes (e.g., perform processes 203-207 of FIG. 2) with any single node already part of the cluster (e.g., either network-connected device 110 or network-connected device 120) and establish trust and the ability to securely communicate with every node of the cluster (e.g., both network-connected device 110 and network-connected device 120). That is, since every node that has successfully joined the cluster has the cluster secret (e.g., cluster key), any node can communicate with any other node in the cluster. This allows unicast and multicast messages to be used for intra-cluster communication. As can be appreciated from the foregoing, the nodes are provided with multicast communication ability with only authenticating a single node in a cluster, as opposed to authenticating to every node in the cluster. This approach can scale to any size cluster.”).

- sending, to the unique address, the association access request;
	(Clay, Paragraph [0046], “It should be appreciated that the SRP-6a protocol was designed to be used between a client and a server, whereas the mutual authentication of the process flow illustrated in FIG. 3 is performed with respect to nodes of a cluster. In the client/server environment, the server typically stores the verifier (v) derived from the user's password, so that it does not store the user's password but may still operate to validate a client using the user's password. In the cluster implementation of the illustrated embodiment, each node to knows the cluster password (e.g., it may be injected by various means as described above) and thus the verifier (v) need not be used to store an obscured version of a user's password in the SRP-6a protocol. Therefore, the mutual authentication protocol illustrated in FIG. 3 is modified such that the salt (s) is generated and the verifier (v) is calculated (e.g., the cluster node name, address, or other information uniquely or substantially uniquely identifying the node joining the cluster may be utilized as the username in the calculation) on each authentication attempt (e.g., processes 302 and 303). Although necessitating the calculation of the verifier (v) on each authentication attempt, and thus placing burdens on processing power not well suited for the heavy demands of a server environment, the foregoing modification facilitates the use of the mutual authentication protocol by any of the nodes of the cluster, rather than its single point (server) use in the client/server model.”).

- receiving, in response to the sending, association information; and
- initiating, based on the association information, a connection to a second cluster in the association.
	(Clay, Paragraph [0027], “In facilitating secure communications in which a node joining the cluster authenticates to the cluster as a logical unit in order to join, and thus secure communication may be provided between the joining node and any other valid node of the cluster, operation according to embodiments of the invention performs a mutual authentication session between a node joining the cluster and any single node validly part of the cluster. If the mutual authentication is successful, operation according to the embodiment communicates a cluster secret (e.g., cluster key) to the node joining the cluster using a secure communication channel unique to the mutual authentication session (e.g., using a session key calculated in association with the mutual authentication). In accordance with embodiments of the invention, possession of the cluster secret and the cluster credentials renders the node joining the cluster a cluster node and the cluster secret enables the cluster node to securely communicate with every other node which is validly part of the cluster.”).
	(Clay, Paragraph [0034], “At process 204 network-connected device 120 determines that there is at least one member already in the cluster. As discussed above with respect to network-connected device 110, various techniques may be implemented for network-connected device 120 determining whether or not other nodes of the cluster are present. Irrespective of how, network-connected device 120 of the illustrated embodiment determines that at least one member is already a member of the cluster and thus at process 204 performs a mutual authentication handshake between network-connected device 120 (joining the cluster) and an existing cluster member (in this case, network-connected device 110) via network 101. The particular cluster node selected by a joining node for performing the mutual authentication herein may be selected based upon any of a number of criteria (e.g., a cluster node which is the oldest member of the cluster, a cluster node which is physically located most near the joining node, a cluster node for which a link having the fewest hops may be used, a cluster node having a lowest utilization, etc.). It should be appreciated that the cluster member selected for use in providing mutual authentication herein may be a peer node of the node joining the cluster. That is, a management node or other centralized cluster resource need not be utilized, but rather peer nodes which are validly part of the cluster (e.g., which have been mutually authenticated, if not the node which initiated the cluster secret, and which are in possession of the cluster secret) may each provide the authentication and cluster joining processing according to embodiments herein.”).
	(Clay, Paragraph [0035], “An authentication handshake as implemented according to embodiments of the invention results in mutual authentication of both network-connected device 120 and network-connected device 110. The use of such a mutual authentication handshake ensures that a cluster secret, as provided to valid members of the cluster, and/or credentials or other security information are not provided to an unauthorized network-connected device or other node not validly part of the cluster (e.g., a man-in-the-middle). Various mutual authentication protocols may be utilized in providing the authentication handshake of process 204. Details with respect to one such mutual authentication protocol are provided below with reference to the embodiment illustrated in FIG. 3. Irrespective of the particular mutual authentication protocol implemented, each of network-connected devices 110 and 120 are authenticated with respect to the other one of network-connected devices 120 and 110 by operation of the mutual authentication handshake of the illustrated embodiment. If at any time, network-connected device 110 or network-connected device 120 detects an authentication failure, the join process is preferably aborted.”).

As Per Claim 2: The rejection of claim 1 is incorporated and further Clay teaches:
- a first authenticated credential; and
- a first association cluster list that indicates the second cluster.
	(Clay, Paragraph [0035], “An authentication handshake as implemented according to embodiments of the invention results in mutual authentication of both network-connected device 120 and network-connected device 110. The use of such a mutual authentication handshake ensures that a cluster secret, as provided to valid members of the cluster, and/or credentials or other security information are not provided to an unauthorized network-connected device or other node not validly part of the cluster (e.g., a man-in-the-middle). Various mutual authentication protocols may be utilized in providing the authentication handshake of process 204. Details with respect to one such mutual authentication protocol are provided below with reference to the embodiment illustrated in FIG. 3. Irrespective of the particular mutual authentication protocol implemented, each of network-connected devices 110 and 120 are authenticated with respect to the other one of network-connected devices 120 and 110 by operation of the mutual authentication handshake of the illustrated embodiment. If at any time, network-connected device 110 or network-connected device 120 detects an authentication failure, the join process is preferably aborted.”).
	(Clay, Paragraph [0038], “After having transmitted the cluster secret to network-connected device 120, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 110 according to embodiments of the invention and thus network-connected device 110 may then discard the session secret. Network-connected device 110 may operate to update a list of nodes which are validly part of the cluster to include newly joined network-connected device 120, such as for use in later cluster operations, according to embodiments. It should be appreciated that network-connected device 110 may communicate additional information, such as the aforementioned list of nodes which are validly part of the cluster, to network-connected device 120 (e.g., prior to discarding the session secret). Network-connected device 120 of embodiments decrypts the encrypted cluster secret received from network-connected device 110 using the session secret to obtain the cluster secret. After having decrypted the cluster secret received from network-connected device 110, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 120 according to embodiments of the invention and thus network-connected device 120 may then discard the session secret. Network-connected device 110 and/or network-connected device 120 may communicate information identifying network-connected device 120 as a cluster node to other nodes of the cluster (e.g., using the cluster secret).”).

As Per Claim 3: The rejection of claim 2 is incorporated and further Clay teaches:
- after initiating the connection: receiving, from the second cluster, an inquiry request; making a determination that the inquiry request comprises a second authenticated credential; and sending, based on the determination, the first association cluster list to the second cluster.
	(Clay, Paragraph [0035], “An authentication handshake as implemented according to embodiments of the invention results in mutual authentication of both network-connected device 120 and network-connected device 110. The use of such a mutual authentication handshake ensures that a cluster secret, as provided to valid members of the cluster, and/or credentials or other security information are not provided to an unauthorized network-connected device or other node not validly part of the cluster (e.g., a man-in-the-middle). Various mutual authentication protocols may be utilized in providing the authentication handshake of process 204. Details with respect to one such mutual authentication protocol are provided below with reference to the embodiment illustrated in FIG. 3. Irrespective of the particular mutual authentication protocol implemented, each of network-connected devices 110 and 120 are authenticated with respect to the other one of network-connected devices 120 and 110 by operation of the mutual authentication handshake of the illustrated embodiment. If at any time, network-connected device 110 or network-connected device 120 detects an authentication failure, the join process is preferably aborted.”).
	(Clay, Paragraph [0038], “After having transmitted the cluster secret to network-connected device 120, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 110 according to embodiments of the invention and thus network-connected device 110 may then discard the session secret. Network-connected device 110 may operate to update a list of nodes which are validly part of the cluster to include newly joined network-connected device 120, such as for use in later cluster operations, according to embodiments. It should be appreciated that network-connected device 110 may communicate additional information, such as the aforementioned list of nodes which are validly part of the cluster, to network-connected device 120 (e.g., prior to discarding the session secret). Network-connected device 120 of embodiments decrypts the encrypted cluster secret received from network-connected device 110 using the session secret to obtain the cluster secret. After having decrypted the cluster secret received from network-connected device 110, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 120 according to embodiments of the invention and thus network-connected device 120 may then discard the session secret. Network-connected device 110 and/or network-connected device 120 may communicate information identifying network-connected device 120 as a cluster node to other nodes of the cluster (e.g., using the cluster secret).”).

As Per Claim 4: The rejection of claim 2 is incorporated and further Clay teaches:
- the association information is generated by the association manager.
	(Clay, Paragraph [0020], “Illustratively, nodes (e.g., network-connected devices 110 and 120) may be organized as one or more network elements (N-modules 112 and 122) and/or storage elements (D-modules 113 and 123) and a management element (M-host 111 and 121). N-modules may include functionality to enable nodes to connect to one or more clients (e.g., network-connected device 130) over computer network 101, while D-modules may connect to storage devices (e.g., as may implement a storage array). M-hosts may provide cluster communication services between nodes for generating information sharing operations and for presenting a distributed file system image for system 100. Functionality for enabling each node of a cluster to securely communicate with any other node of the cluster may be provided by M-hosts adapted according to embodiments of the invention.”).
	(Clay, Paragraph [0024], “System 100 may further include a management console (shown here as management console 150) for providing management services for the overall cluster. Management console 150 may, for instance, communicate with network-connected devices 110 and 120 across network 101 to request operations to be performed at the cluster nodes comprised of the network-connected devices, and to request information (e.g., node configurations, operating metrics) from or provide information to the nodes. In addition, management console 150 may be configured to receive inputs from and provide outputs to a user of system 100 (e.g., storage administrator) thereby operating as a centralized management interface between the administrator and system 100. In the illustrative embodiment, management console 150 may be networked to network-connected devices 110-130, although other embodiments of the present invention may implement management console 150 as a functional component of a node or any other processing system connected to or constituting system 100.”).

As Per Claim 5: The rejection of claim 4 is incorporated and further Clay teaches:
- generating the association information, by the association manager, comprises: receiving, from the first cluster, the association access request; making a determination that the association access request is valid; generating, based on the determination, the first authenticated credential; and sending, to the first cluster, the association information.
	(Clay, Paragraph [0020], “Illustratively, nodes (e.g., network-connected devices 110 and 120) may be organized as one or more network elements (N-modules 112 and 122) and/or storage elements (D-modules 113 and 123) and a management element (M-host 111 and 121). N-modules may include functionality to enable nodes to connect to one or more clients (e.g., network-connected device 130) over computer network 101, while D-modules may connect to storage devices (e.g., as may implement a storage array). M-hosts may provide cluster communication services between nodes for generating information sharing operations and for presenting a distributed file system image for system 100. Functionality for enabling each node of a cluster to securely communicate with any other node of the cluster may be provided by M-hosts adapted according to embodiments of the invention.”).
	(Clay, Paragraph [0024], “System 100 may further include a management console (shown here as management console 150) for providing management services for the overall cluster. Management console 150 may, for instance, communicate with network-connected devices 110 and 120 across network 101 to request operations to be performed at the cluster nodes comprised of the network-connected devices, and to request information (e.g., node configurations, operating metrics) from or provide information to the nodes. In addition, management console 150 may be configured to receive inputs from and provide outputs to a user of system 100 (e.g., storage administrator) thereby operating as a centralized management interface between the administrator and system 100. In the illustrative embodiment, management console 150 may be networked to network-connected devices 110-130, although other embodiments of the present invention may implement management console 150 as a functional component of a node or any other processing system connected to or constituting system 100.”).
	(Clay, Paragraph [0029], “In accordance with the illustrated embodiment, it is assumed that each node which is to be validly part of a cluster possess cluster credentials (e.g., a cluster password). Accordingly, at process 201 of the illustrated embodiment cluster credentials are injected to establish that network-connected device 110 is a node to be validly included in the cluster. It should be appreciated that various techniques may be implemented for injection of cluster credentials. For example, a user of network-connected device 110 may type a cluster password on a console of the network-connected device during startup, a cluster password may be read from a file secured by various means (e.g., a file stored in memory of a universal serial bus (USB) memory device temporarily attached to the network-connected device), a cluster password may be derived from other, possibly secret, data, etc. Irrespective of the particular technique used for injecting the cluster credentials into the node, once having the appropriate credentials network-connected device 110 may validly join the cluster.”).

As Per Claim 6: The rejection of claim 2 is incorporated and further Clay teaches:
- initiating the connection comprises: performing a first lookup in the first association cluster list; identifying, based on the first lookup, the second cluster and a second cluster address; and sending, to the second cluster address, a first inquiry request that comprises the first authenticated credential.
	(Clay, Paragraph [0038], “After having transmitted the cluster secret to network-connected device 120, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 110 according to embodiments of the invention and thus network-connected device 110 may then discard the session secret. Network-connected device 110 may operate to update a list of nodes which are validly part of the cluster to include newly joined network-connected device 120, such as for use in later cluster operations, according to embodiments. It should be appreciated that network-connected device 110 may communicate additional information, such as the aforementioned list of nodes which are validly part of the cluster, to network-connected device 120 (e.g., prior to discarding the session secret). Network-connected device 120 of embodiments decrypts the encrypted cluster secret received from network-connected device 110 using the session secret to obtain the cluster secret. After having decrypted the cluster secret received from network-connected device 110, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 120 according to embodiments of the invention and thus network-connected device 120 may then discard the session secret. Network-connected device 110 and/or network-connected device 120 may communicate information identifying network-connected device 120 as a cluster node to other nodes of the cluster (e.g., using the cluster secret).”).
	(Clay, Paragraph [0039], “Having possession of the cluster secret and cluster credentials, network-connected device 120 is a member (presently one of two members) of the cluster. Accordingly, in operation according to embodiments, network-connected device 120 trusts every other member in the cluster, and every other member in the cluster trusts network-connected device 120. Once joined, nodes of the cluster are enabled to communicate with other nodes of the cluster using various messaging techniques including unicast and multicast messaging through use of the cluster secret (e.g., encrypting the messages using a cluster key). That is, network-connected device 120 has been able to securely obtain the cluster secret that all other nodes of the cluster share and therefore network-connected device 120 may communicate with those nodes either individually (e.g., unicast communication) or collectively (e.g., multicast communication) using the cluster secret. Thus, future communication to/from any members in the cluster are secured using the cluster secret (e.g., encrypted with the cluster key) as represented by process 208 of the illustrated embodiment.”).

As Per Claim 7: The rejection of claim 6 is incorporated and further Clay teaches:
- wherein after initiating the connection, the method further comprises: receiving, from the second cluster, a second association cluster list that indicates a third cluster in the association; and generating, based on the first association cluster list and the second association cluster list, an updated association cluster list.
	(Clay, Paragraph [0038], “After having transmitted the cluster secret to network-connected device 120, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 110 according to embodiments of the invention and thus network-connected device 110 may then discard the session secret. Network-connected device 110 may operate to update a list of nodes which are validly part of the cluster to include newly joined network-connected device 120, such as for use in later cluster operations, according to embodiments. It should be appreciated that network-connected device 110 may communicate additional information, such as the aforementioned list of nodes which are validly part of the cluster, to network-connected device 120 (e.g., prior to discarding the session secret). Network-connected device 120 of embodiments decrypts the encrypted cluster secret received from network-connected device 110 using the session secret to obtain the cluster secret. After having decrypted the cluster secret received from network-connected device 110, the cluster joining session between network-connected devices 110 and 120 is completed as to network-connected device 120 according to embodiments of the invention and thus network-connected device 120 may then discard the session secret. Network-connected device 110 and/or network-connected device 120 may communicate information identifying network-connected device 120 as a cluster node to other nodes of the cluster (e.g., using the cluster secret).”).
	(Clay, Paragraph [0041], “It should be appreciated that once authenticated with any node of the cluster, as described above, trust with respect to a joined node is established with the entire cluster of nodes. Thus, it is not necessary that a node joining the cluster authenticate against every node, or even more than one node, in the cluster according to embodiments herein. That is, the mutual authentication techniques as implemented according to embodiments herein provide a configuration in which each node is configured to both be a recipient of a cluster secret, facilitating the node itself to join the cluster, and a source of a cluster secret, facilitating other nodes to join the cluster. Accordingly, when a third node (e.g., a network-connected device similar to network-connected devices 110 and 120 of FIG. 1A) is to join the cluster formed to comprise network-connected devices 110 and 120 in FIG. 2, such a joining node may perform the mutual authentication and cluster secret sharing processes (e.g., perform processes 203-207 of FIG. 2) with any single node already part of the cluster (e.g., either network-connected device 110 or network-connected device 120) and establish trust and the ability to securely communicate with every node of the cluster (e.g., both network-connected device 110 and network-connected device 120). That is, since every node that has successfully joined the cluster has the cluster secret (e.g., cluster key), any node can communicate with any other node in the cluster. This allows unicast and multicast messages to be used for intra-cluster communication. As can be appreciated from the foregoing, the nodes are provided with multicast communication ability with only authenticating a single node in a cluster, as opposed to authenticating to every node in the cluster. This approach can scale to any size cluster.”).

As Per Claim 8: The rejection of claim 7 is incorporated and further Clay teaches:
- generating the updated association cluster list comprises: making a determination that the third cluster is not indicated in the first association cluster list; and adding, based on the determination, an indication of the third cluster and a third cluster address to the first association cluster list.
	(Clay, Paragraph [0041], “It should be appreciated that once authenticated with any node of the cluster, as described above, trust with respect to a joined node is established with the entire cluster of nodes. Thus, it is not necessary that a node joining the cluster authenticate against every node, or even more than one node, in the cluster according to embodiments herein. That is, the mutual authentication techniques as implemented according to embodiments herein provide a configuration in which each node is configured to both be a recipient of a cluster secret, facilitating the node itself to join the cluster, and a source of a cluster secret, facilitating other nodes to join the cluster. Accordingly, when a third node (e.g., a network-connected device similar to network-connected devices 110 and 120 of FIG. 1A) is to join the cluster formed to comprise network-connected devices 110 and 120 in FIG. 2, such a joining node may perform the mutual authentication and cluster secret sharing processes (e.g., perform processes 203-207 of FIG. 2) with any single node already part of the cluster (e.g., either network-connected device 110 or network-connected device 120) and establish trust and the ability to securely communicate with every node of the cluster (e.g., both network-connected device 110 and network-connected device 120). That is, since every node that has successfully joined the cluster has the cluster secret (e.g., cluster key), any node can communicate with any other node in the cluster. This allows unicast and multicast messages to be used for intra-cluster communication. As can be appreciated from the foregoing, the nodes are provided with multicast communication ability with only authenticating a single node in a cluster, as opposed to authenticating to every node in the cluster. This approach can scale to any size cluster.”).

As Per Claims 10-15: Claims 10-15 are substantially a restatement of the method of claims 1-6 as a non-transitory computer readable medium and are rejected under substantially the same reasoning.

As Per Claims 16-20: Claims 16-20 are substantially a restatement of the method of claims 1-5 from the perspective of a cluster and are rejected under substantially the same reasoning.

Additional Listed Prior Art
	United States Patent Application Publication No.: US 2018/0007059 A1 (Innes et al.) provides another method of authenticating to a cluster in analogous art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434